Citation Nr: 0616071	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-29 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to legal entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The evidence on file indicates that the appellant's husband 
was a civilian employee during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied by VA letter 
in July 1954, based on service department certification that 
the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The claimant did not perfect an appeal from that decision.

2.  Since the last decision, the claimant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1954 decision denying the appellant's claim for 
legal entitlement to VA death benefits is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA death benefits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The appellant in this case filed a claim in November 2003 for 
Dependency and Indemnity Compensation benefits based on her 
husband's service.  Dependency and indemnity compensation is 
payable to the surviving spouse of a veteran for death 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).  Generally, a "veteran" is a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  
38 C.F.R. §§ 3.40, 3.41 (2005).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, if the document 
contains the needed information and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the appellant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2005).

The appellant's claim for death benefits was originally 
denied by the agency of original jurisdiction in a letter to 
the appellant in July 1954 because the evidence showed that 
the appellant's husband was a civilian employee of the War 
Department and not a member of the Philippine Scouts or in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service.  The appellant did not timely appeal.   

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a VA determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  The exception to this rule is 
described under 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a decision has been issued, absent 
the submission of new and material evidence, the claim cannot 
be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Evidence added to the record since the RO's July 1954 denial 
includes a copy of a July 1945 War Department Notification of 
Personnel Action; a September 2003 joint affidavit from 
neighbors of the appellant; a September 2003 Certification 
from the Register of Marriages for the Municipality/City of 
Sto. Tomas, Batangas; a September 2003 notice from the Office 
of the Civil Registrar of Sto. Tomas; and a November 2003 
affidavit from the appellant.  These documents primarily 
provide information on the marriage and death of the 
appellant's husband; the Personnel Action is somewhat 
difficult to read but appears to involve his civilian 
employment.  While some of these document are new, they are 
not material because they do not show that the appellant's 
husband was a "veteran" for compensation purposes.  See 38 
C.F.R. § 3.156(a).

In short, the appellant has presented no new and material 
evidence tending to show that her late husband should be 
considered a "veteran" for purposes of establishing 
eligibility for VA death benefits.  In a case such as this 
one, where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's application for legal 
entitlement to VA benefits is not reopened.



ORDER

The application to reopen the claim for legal entitlement to 
VA death benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


